COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-095-CV


IN RE J.C. HARRIS QUALIFIED SETTLEMENT FUND




                                          ----------

           FROM THE 348 TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.

                                                       PER CURIAM




PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: April 10, 2008




      1
          … See T EX. R. A PP. P. 47.4.